Filed 10/8/14 P. v. Bravo CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B247952

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA331885)
         v.

GEORGE BRAVO,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Kathleen
Kennedy, Judge. Affirmed.
         Roberta Simon, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Scott A. Taryle and John
Yang, Deputy Attorneys General, for Plaintiff and Respondent.


                                          _______________________
       George Bravo was convicted of two counts of conspiracy to commit murder (Pen.
Code,1 § 182, subd. (a)(1)), and the jury also found that the crimes were committed for
the benefit of, at the direction of, or in association with a criminal street gang with the
specific intent to further criminal conduct by gang members (§ 186.22, subd. (b)(1).) On
appeal, Bravo argues that the evidence was insufficient to support his convictions; seeks
an independent review of the determination that portions of the wiretap affidavits should
be sealed; and contends that the sealing of facts supporting the wiretaps violated his
constitutional rights. We affirm the judgment.

                  FACTUAL AND PROCEDURAL BACKGROUND

       In the course of another investigation, the Los Angeles County Sheriff’s
Department discovered evidence of a large criminal conspiracy to murder Rafael
Gonzalez and Ralph Roacho in retaliation for a kidnapping for which they were believed
to have been responsible. Through a series of wiretaps, detectives listened to
approximately 12,000 telephone calls; they also conducted continuous visual surveillance
of the residence of one of the main conspirators.
       Bravo was charged with two counts of conspiracy to commit murder. At trial,
evidence was presented that Maria Llantada and David Sahagun were the leaders in
planning the murders. Llantada, acting at the direction of her incarcerated husband Jack
Padilla, a member of the Mexican Mafia, conveyed to Sahagun on October 14, 2007, that
of the two targets, Gonzalez was the priority because he was close by and because he was
more dangerous than Roacho. Llantada told Sahagun that someone was already “going
after” Roacho.
       The next day, Sahagun and Llantada talked again. Llantada again emphasized that
“the one that’s closer,” Gonzalez, should be killed as soon as possible. She hoped that
having Gonzalez killed would lure Roacho out of hiding. Sahagun was assigned to kill
Gonzalez; Bravo was to kill Roacho. The killings were planned for Halloween night.


1      Unless otherwise indicated, all further statutory references are to the Penal Code.

                                              2
         Llantada told Sahagun that she was going to meet with Bravo (known as “Jokes”
or “Joker”) and that Padilla wanted Sahagun to get to know Bravo, who was at that point
watching intended victim Roacho. She informed Sahagun that Padilla had sent word to
Bravo that it was more urgent to kill Gonzalez than Roacho and that Bravo should put the
Roacho killing “on hold” if he could be of assistance to Sahagun in killing Gonzalez.
Llantada told Sahagun that she would speak privately with Bravo at her house, then
“introduce you to Joker and then you and Joker can talk about, about how you want to do
it.”
         The following day, Llantada told Bravo that she was arranging to obtain
photographs of certain people for him. Llantada arranged with another conspirator,
Yvonne Montes, to obtain a photograph of intended victim Gonzalez. Llantada asked
Montes to meet her at a fast-food restaurant with the photograph, explaining that she was
going to have her “friends” with her and that she was “sure they would want it ahead of
time.”
         On October 19, 2007, Llantada arranged for Sahagun and Bravo to meet for what
was apparently the first time. Sahagun and Bravo had a sit-down conversation on
Llantada’s front porch, then met with Montes and Llantada at the fast-food restaurant.
Montes gave Llantada the photograph of Gonzalez. Llantada and Bravo returned to her
residence together. Later that day, Bravo and Sahagun left Llantada’s residence in
Sahagun’s car, and proceeded to drive by Gonzalez’s workplace three times at low speed.
         Sahagun formed a plan to kill Gonzalez on October 23, 2007, but the attempt
failed because Gonzalez did not appear. Sahagun telephoned Bravo that evening to tell
him about the failed attempt. Bravo told Sahagun, “[W]e got to get this. We got same
plan another day.”
         On October 26, 2007, Bravo and Llantada spoke on the telephone to confirm the
plans for Halloween night. Bravo stated that he would call Sahagun immediately to “start
getting ready for the ah, for ah, you know ah, to make sure everything at the pad is ah
locked up and stuff so we can party this weekend.” Llantada told Bravo, “[W]e got to get
this Halloween party going[,] buddy.”

                                             3
         In a telephone call on October 29, Bravo told Llantada that he was “probably
gonna head back toward the house and go do some more research and, uh, just get it done
myself.” He assured Llantada that his “life is solely dedicated to” protecting her and
doing what Padilla wanted. “[S]ome how[,] some way I’ll get it done, I promise you.”
Llantada told Bravo that Padilla’s main concern is “C.” (Gonzalez’s moniker was
“Cisco.”) Bravo responded, “That’s too my main concern then.” Llantada repeated that
the main concern was “C,” and Bravo answered, “I’ll probably swing by there and get
that.”
         The following morning, police watched Bravo enter a car that then drove past
Gonzalez’s home several times, slowing each time it went by the home. Soon thereafter,
Bravo telephoned Llantada and told her that he was “sightseeing.” He reported that he
had seen “Mr. T” in the front yard, and that he looked frightened. Bravo said that if he
had only had a “toy, it would have been over with him.” According to officers, Mr. T
was an enforcer for Gonzalez, and that Bravo meant that if he (Bravo) had had a gun, he
would have shot him. Bravo told Llantada that he was going to look into silencers.
         On October 30, 2007, Sahagun told Llantada that he would bring a group of
people to her home the next day, and that they would have “toys.”
         On October 31, 2007, Bravo and Llantada spoke at 4:30 p.m. Bravo asked if
Sahagun was there yet, and Llantada responded that he was on the freeway. Llantada and
Bravo made plans that Bravo would take Sahagun on “a quick tour,” and then meet
Llantada at 6:00. Taking a tour meant looking for Gonzalez. At 6:21 p.m., Sahagun
called Llantada to say that he was stuck on the freeway in traffic. Llantada confirmed
that he was not far away and said she would be waiting for him.
         The police stopped Sahagun before he reached Llantada’s home, and they found
an assault rifle in his car. At 6:55 p.m., someone using Sahagun’s phone called Llantada
to tell her that the police had stopped them. At 7:28 p.m., Llantada instructed Bravo to
come to her home.
         On November 2, 2007, Bravo talked with Llantada and urged her, “Don’t give up.
You know what I mean? Never give up though. [’]Cause it’s not over. It’s never over

                                             4
[’]til[], [’]til[] we win.” He asked Llantada to tell Padilla not to worry. He
acknowledged that there was a “change of plans,” but said, “[T]he ball is still in our
court.” Bravo told Llantada that he would work to the best of his abilities “[t]o make sure
we always stay on top.” He assured Llantada that his “main concern” was “what your
husband . . . would want,” meaning that he would complete the mission of assassinating
Gonzalez and Roacho. Llantada and Bravo talked about Sahagun’s arrest and Bravo said
that he would not have pulled over if he had been in Sahagun’s position. He assured
Llantada that she and her family could stay at his residence in Corona if things got “too[]
heated.”
       Later that day, Bravo called Llantada to tell her that she could stay with his parents
if necessary. He wanted to meet with her so that he could inform her of “what I got in
store or what my new plan is.” Bravo said that he needed to “get up,” meaning to rise in
the ranks of the Mexican Mafia. He was waiting for a “toy” from his cousin. The two
discussed the need to find out more about Sahagun, including whether he was a snitch.
       Bravo contacted Llantada a third time that day to pass on information about the
charges against Sahagun, and then a fourth time to tell her that he was trying to track
down “[o]ur boy C,” who was believed to be traveling in a truck. He told Llantada to
contact him if Gonzalez headed that way so that he could “trap him,” meaning to kill him.
       Bravo was convicted as charged, with the special allegation concerning criminal
street gangs found true. He was sentenced to 50 years to life in state prison, with a
minimum term before parole of 15 years. Bravo appeals.


                                      DISCUSSION
       I.     Sufficiency of the Evidence

       Bravo argues that his convictions must be reversed because there was insufficient
evidence that he agreed with others to murder Roacho and Gonzalez or that he intended
to participate in the conspiracy or to commit murder. “In reviewing a claim for
sufficiency of the evidence, we must determine whether, after viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have found the

                                              5
essential elements of the crime or special circumstance beyond a reasonable doubt. We
review the entire record in the light most favorable to the judgment below to determine
whether it discloses sufficient evidence—that is, evidence that is reasonable, credible,
and of solid value—supporting the decision, and not whether the evidence proves guilt
beyond a reasonable doubt. [Citation.] We neither reweigh the evidence nor reevaluate
the credibility of witnesses. [Citation.] We presume in support of the judgment the
existence of every fact the jury reasonably could deduce from the evidence. [Citation.]
If the circumstances reasonably justify the findings made by the trier of fact, reversal of
the judgment is not warranted simply because the circumstances might also reasonably be
reconciled with a contrary finding.” (People v. Jennings (2010) 50 Cal.4th 616, 638–639
(Jennings).)
       A conspiracy is an agreement by two or more persons to commit an offense with
the specific intent to commit the elements of the offense, coupled with an overt act by
one or more of the conspirators in furtherance of the conspiracy. (People v. Jurado
(2006) 38 Cal.4th 72, 120.) Here, there was sufficient evidence from which a reasonable
jury could conclude that Bravo conspired to murder Gonzalez and Roacho. In recorded
conversations, Llantada stated that Bravo had been assigned to kill Roacho and was
watching him, but that he was now instructed to put that on hold because it was more
important to kill Gonzalez. Bravo and Llantada then began regular communications as
Bravo began to participate in the preparations to kill Gonzalez. Bravo went to Llantada’s
house, and the next day she was in touch with him about her attempts to obtain a photo of
intended victim Gonzalez. Bravo met with Sahagun and Llantada at Llantada’s house,
then attended the delivery of Gonzalez’s photo at the fast-food restaurant. Later that day,
he accompanied Sahagun to Gonzalez’s workplace. He later scouted Gonzalez’s home.
       After Sahagun’s first attempt to kill Gonzalez failed, he reported the failure to
Bravo, who responded that the same plan must be carried out at another time. Bravo
promised Llantada that he would “get it done” and proclaimed his loyalty to Padilla. In
that conversation, Bravo also mentioned inspecting silencers. After Sahagun was
arrested, Bravo attempted to take the lead in planning the murders. He told Llantada that

                                              6
he was trying to obtain a gun, and he encouraged her not to give up. Although there had
been “change of plans,” he told her that “the ball is still in our court” and that Padilla
should not worry. Bravo pledged to Llantada that he would work to the best of his
abilities “[t]o make sure we always stay on top.” He wanted to meet with her to inform
her of his new plans for the killings.
       Given this evidence, the jury could reasonably conclude that Bravo was an active
participant in the conspiracy to murder Gonzalez and Roacho. Bravo argues, however,
that while he may have been aware of the conspiracy and associated with the
conspirators, he was not a participant in the conspiracy. As we have already discussed,
the evidence was sufficient to permit the jury to conclude that he was an active and fully
engaged participant in the conspiracy. “If the circumstances reasonably justify the
findings made by the trier of fact, reversal of the judgment is not warranted simply
because the circumstances might also reasonably be reconciled with a contrary finding.”
(Jennings, supra, 50 Cal.4th 616 at p. 639.)


       II.    Ruling on the Motion to Unseal Affidavits in Support of Wiretaps

       In the trial court, Bravo joined in the motion of one of his co-defendants to unseal
the affidavits in support of the orders authorizing telephone wiretaps. After an in camera
hearing, the trial court ordered partial disclosure of the sealed affidavits but determined
that most of the contents should remain sealed. On appeal, Bravo requests that we
independently review the transcript of the in camera hearing to determine whether the
trial court erred when it refused to order full disclosure of the sealed affidavits.
       Whether an informant’s identity should be disclosed to a defendant generally
depends on whether the informant is a material witness on the issue of guilt. (People v.
Hobbs (1994) 7 Cal.4th 948, 959 (Hobbs).) If the informant did not participate in the
crime but only “point[ed] the finger of suspicion” at the defendant, the informant’s
identity is ordinarily not necessary to the defendant’s case and need not be disclosed.
(Ibid.) Evidence Code section 1041 codifies these principles and generally protects the



                                               7
identity of an informant and the information the confidential informant supplied from
disclosure.
       All or part of a warrant affidavit may be sealed when disclosure will reveal or tend
to reveal the identity of a confidential informant. (Hobbs, supra, 7 Cal.4th at p. 971
[search warrants]; People v. Acevedo (2012) 209 Cal.App.4th 1040, 1050-1052 [Hobbs
procedures applicable to wiretap warrants].) When a warrant affidavit has been sealed,
the trial court should follow certain procedures “to strike a fair balance between the
People’s right to assert the informant’s privilege and the defendant’s discovery rights.”
(Hobbs, at p. 972.) If the defendant challenges the issuance of the warrant, the court
should conduct an in camera hearing and “determine first whether there are sufficient
grounds for maintaining the confidentiality of the informant’s identity.” (People v.
Galland (2008) 45 Cal.4th 354, 364.) If there are, the court should then determine
whether the sealing of the affidavit, or any part of it, is necessary to protect the
informant’s identity. (Ibid.; Hobbs, at p. 972.)
       We have examined the sealed transcript of the in camera hearing, as well as the
record, including the affidavits in support of the wiretaps and the extension of one
wiretap. We find the trial court properly sealed portions of the warrant affidavits to
protect the informants’ identities. (Hobbs, supra, 7 Cal.4th at p. 976.)


       III.   Sealing of the Facts Supporting the Wiretaps

       Bravo argues that sealing of documents indicating the confidential informants’
identities in accordance with the procedure set forth in Hobbs, supra, 7 Cal.4th 948,
violated his constitutional rights to counsel, to a public trial, and to present an effective
defense. As Bravo acknowledges, we are bound to follow the holding in Hobbs. (Auto
Equity Sales, Inc. v. Superior Court (1962) 57 Cal.2d 450, 455.)




                                               8
                                 DISPOSITION

     The judgment is affirmed.




                                          ZELON, J.
We concur:




     PERLUSS, P. J.




     WOODS, J.




                                      9